DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arikita (U.S. 20040239705 A1).
Arikita discloses, with regards to claim:
1. A textile printing system (figs. 1-3) comprising: 
an image acquisition device (13, [0030] ) to obtain a calibration image (point mark position information generally identified as a(x,y) and b(x,y) is obtained from a calibration image, figs. 6-8, [0045]-[0046] ) of a textile before transfer of print fluid to the textile (the measurement occurs prior to printing to make corrections during the subsequent print operations);
a printhead (9, [0027]) positioned over a print zone to transfer the print fluid onto the textile according to the print job and a print parameter; and
a controller (fig. 1, element 5) to:
identify, from the calibration image, a weave pattern of the textile, a weave alignment of the textile, a material of the textile, presences of a tear or knot in the textile, and/or presence of a button on the textile ( [0045]-[0046], a material of the textile is identified since “the corner of a ribbed bottom 74 of the sweater 73 as origin a and the corner of an armhole 75 as reference point b, shown in FIG. 7” are recognized by a camera);
adjust the print parameter based on the weave pattern, the weave alignment, the material, the presence of the tear or knot, and/or the presence of the button identified from the calibration image ( [0050], the image data is corrected based on the position of the corner of a ribbed bottom, and the corner of an armhole, which are materials of the textile); and
cause the printhead to transfer the print fluid onto the textile according to the print job and the print parameter as has been adjusted ( [0051]-[0052] ).
7. The system of claim 1 wherein the print parameter is a space between the printhead and the textile [0041], a position of the image, a scale of the image, a shape of the image, an ink quantity, a print mode, and/or an undercolor application ( [0042, [0050] a position of the image is corrected).
With regards to claim 10, the image acquisition device is a camera [0030].
11. A textile printing method, comprising: 
positioning a textile (73) in a print zone [0046]; 
acquiring a calibration image of the textile (point mark position information generally identified as a(x,y) and b(x,y) is obtained from a calibration image and transferred to the controller, figs. 6-8, [0045]-[0046] ); 
identifying, from the calibration image, a weave pattern of the textile, a weave alignment of the textile, a material of the textile, presence of a tear or knot in the textile, and/or presence of a button on the textile ( [0045]-[0046], a material of the textile is identified since “the corner of a ribbed bottom 74 of the sweater 73 as origin a and the corner of an armhole 75 as reference point b, shown in FIG. 7” are recognized by a camera);
adjusting a print parameter based on the weave pattern, the weave alignment, the material, the presence of the tear or knot, and/or the presence of the button identified from the calibration image (corrected image data is generated from the calibration image [0050]-[0052], print conditions are modified based on the calibration data, conditions such as discharge amount, height, position, etc., [0041]-[0042]); and 
printing an image on the textile according to the print parameter as has been adjusted [0051].  
13. The method of claim 13, wherein the print parameter is a space between a printhead and the textile [0041], a position of the image, a scale of the image, a shape of the image, an ink quantity, a print mode, and/or an undercolor application [0042].  
14. A non-transitory machine-readable medium storing instructions executable by a processor (5) to cause the processor to: 
acquire a calibration image of a textile to be printed using an inkjet printer (point mark position information generally identified as a(x,y) and b(x,y) is obtained from a calibration image and transferred to the controller, figs. 6-8, [0045]-[0046] ); 
identify, from the calibration image, a weave pattern of the textile, a weave alignment of the textile, a material of the textile, presence of a tear or knot in the textile, and/or presence of a button on the textile ( [0045]-[0046], a material of the textile is identified since “the corner of a ribbed bottom 74 of the sweater 73 as origin a and the corner of an armhole 75 as reference point b, shown in FIG. 7” are recognized by a camera);
adjust a print parameter based on the weave pattern, the weave alignment, the material, the presence of the tear or knot, and/or the presence of the button identified from the calibration image (corrected image data is generated from the calibration image [0050]-[0052], print conditions are modified based on the calibration data, conditions such as discharge amount, height, position, etc., [0041]-[0042]);
print an image on the textile according to the parameter as has been adjusted ( [0041], [0051], [0052] ).
17. The textile printing system of claim 1, wherein the controller is to identify the weave pattern of the textile and/or the weave alignment of the textile, and wherein the controller is to adjust a space between the printhead and the textile, a scale and/or shape of the image, and/or a print mode based on the weave pattern and/or the weave alignment identified from the calibration image ( [0041]-[0042] ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikita as applied above and further in view of Ozawa (U.S. 20100092677 A1).
Arikita discloses, with regards to claim 2:
wherein the image acquisition device is to obtain the calibration image in the load zone, in the print zone, and/or between the load zone and the print zone (print zone, fig. 2).  
5. The system of claim 4 wherein the textile is a garment (sweater).

Arikita does not disclose, with regards to claim:
2. The system of claim 1 further comprising 
a loading station for loading the textile into a load zone; and
an advancing mechanism to transfer the textile from the load zone to the print zone.
4. The system of claim 2 wherein the loading station is to load the textile in discrete pieces, 
and wherein the advance mechanism comprises a transfer surface having a textile attachment element and that is to move together with the textile between the load zone and the print zone.  
However, Ozawa discloses, with regards to claim:
2. a loading station for loading the textile into a load zone (fig. 1); and
an advancing mechanism to transfer the textile from the load zone to the print zone (conveyance mechanism 23, [0032]).
4. The system of claim 2 wherein the loading station is to load the textile in discrete pieces (t-shirts),
and wherein the advance mechanism comprises a transfer surface (rectangular medium mount 22) having a textile attachment element (stretching tool 4, [0034]) and that is to move together with the textile between the load zone and the print zone [0032].  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the textile handling and feeding structure of Ozawa into Arikita for the purpose of reducing the size, weight and complexity of the carriage to improve the printing accuracy. 

Claims 2, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikita as applied above and further in view of Endo (WO 2013161622 A1).
Arikita discloses, with regards to claim:
2. wherein the image acquisition device is to obtain the calibration image in the load zone, in the print zone, and/or between the load zone and the print zone.  

Arikita does not disclose, with regards to claims:
2. The system of claim 1, further comprising: 
a loading station for loading the textile into a load zone; and 
an advancing mechanism to transfer the textile from the load zone to the print zone.
3. The system of claim 2 wherein the loading station is to continuously load the textile in a roll format,
 and wherein the advance mechanism comprises a pulling mechanism for the textile.
However, Endo discloses:
2. a loading station for loading a textile into a load zone (10); and 
an advancing mechanism to transfer the textile from the load zone to the print zone (2).
3. The system of claim 2 wherein the loading station is to continuously load the textile in a roll format (13),
and wherein the advance mechanism comprises a pulling mechanism for the textile (20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the web feeding structure of Endo into Arikita for the purpose of enabling the device to print on long cloth fabrics. 
Arikita does not disclose, with regards to claims:
8. The system of claim 1 wherein the image acquisition device is to further obtain a quality image after the transfer of print fluid to the textile.  
9. The system of claim 8 wherein the controller is to further assign the textile a quality status in view of the quality image.
However, Endo discloses these features by way of printing a test pattern and reading the test pattern to ascertain nozzle status (Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the teachings of Endo into Arikita for the purpose of detecting failed nozzles to improve the quality control of the printed textiles.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikita as applied above and further in view of Van Acquoij et al. (U.S. 20170210581 A1).
Arikita does not disclose, with regards to claim 16:
The textile printing system of claim 1, wherein the controller is to identify the presence of the tear or knot in the textile, and wherein the controller is to responsively issue a warning signal or abort the printing job.
However, Acquoij et al. discloses identifying the presence of tears in the medium to issue a warning or abort the printing job.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.
A material of the textile is identified since “the corner of a ribbed bottom 74 of the sweater 73 as origin a and the corner of an armhole 75 as reference point b, shown in FIG. 7” are recognized by a camera. A print parameter is adjusted based on the identified material. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896